Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/08/2020, 04/27/2021, 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
3.	Claims 11 and 15 are objected to because of the following informalities:
Claim 11 ends with a comma instead of a period.
Claim 15 recites, “…calculating the signature…” However, this phrase lacks antecedent basis because there is no prior “a signature” to refer to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name Bluetooth Low Energy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe personal area radio network with reduced power consumption and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 20 is directed towards a “device”. However, the components of the “device” (i.e. processor) when given their broadest, reasonable interpretation, include embodiments where the components implemented in software. Therefore, there exists at least one embodiment of claim 20 where the “device” is directed towards a computer program, per se, which is non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claim 20 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claim 20 to be directed towards statutory subject matter.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birgisson et al. (U.S. Patent Application Publication 2017/0214664; hereafter “Birgisson”).
	For claim 10, Birgisson teaches a client device (note paragraph [0021], client device) comprising a processor and memory (note paragraph [0078], processor and memory), the memory comprising instructions executable by the processor to:
	receive an identity key from a server out of band of a wireless communication channel (note paragraph [0027], client device may receive private cryptographic key from additional device, e.g. cloud server; this is “out of band” from wireless network 122 between client device and resource device);
	receive an advertisement packet broadcast by the server over the wireless communication channel (note paragraph [0032], client device receives broadcast advertisement from resource device over wireless network 122), the advertisement packet comprising a random value and a message authentication code calculated by the server device based on the random value and the identity key (note paragraph [0033], broadcast advertisement includes random number and MAC digital signature of the random number using private cryptographic key);
	verify the message authentication code based on the random value and the identity key to thereby authenticate the server (note paragraphs [0033] and [0043], MAC signature is verified using random number and private cryptographic key); and
	upon authentication of the server, generate a cryptographic key based on the identity key to secure the wireless communication channel with the server device (note paragraphs [0034] and [0045], once device is verified, key derivation function is used with private cryptographic key to generate session key for secure wireless communication channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Birgisson as applied to claim 10 above, and further in view of Dooley et al. (U.S. Patent Application Publication 2018/0176021; hereafter “Dooley”).
	For claim 11, Birgisson differs from the claimed invention in that they fail to teach:
	wherein the memory further comprises instructions executable by the processor to access a root certificate cryptographically linked to a certificate of the server,

	Dooley teaches:
	wherein the memory further comprises instructions executable by the processor to access a root certificate cryptographically linked to a certificate of the server (note paragraphs [0017] and [0020], user device accesses provider certificates that signed the beacon certificate),

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secure connection with MAC signature advertisements of Birgisson and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (Birgisson) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


9.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson as applied to claim 10 above, and further in view of Benoit et al. (U.S. Patent Application Publication 2016/0360404; hereafter “Benoit”).
	For claim 12, Birgisson teaches a method for securing a wireless communication channel between a client device to be connected and a server device (note paragraph [0052], process for establishing a secure wireless connection between client device and resource device, i.e. server device), the method comprising repeatedly performing the steps of:
	generating a random value (note paragraphs [0033] and [0053], resource device generates random number);
	calculating based on the random value and an identity key a message authentication code (note paragraphs [0033] and [0053], resource device generates MAC signature using random number and private cryptographic key),
	the identity key being readable by the client device out of band of the wireless communication channel (note paragraph [0027], client device may receive private cryptographic key from additional device, e.g. cloud server; this is “out of band” from wireless network 122 between client device and resource device), the identity key enabling the client device to verify the message authentication code based on the random value and the identity key to thereby authenticate the server device (note paragraphs [0033] and [0043], MAC signature is verified using random number and private cryptographic key); and
	broadcasting an advertising packet over the wireless communication channel, the advertising packet comprising the random value and the message authentication code calculated based on the random value and the identity key (note paragraph [0033], broadcast advertisement includes random number and MAC digital signature of the random number using private cryptographic key).

	Birgisson differs from the claimed invention in that they fail to teach:
	the identity key being readable by the client device and in proximity of the server device out of band of the wireless communication channel

	Benoit teaches:
	the identity key being readable by the client device and in proximity of the server device out of band of the wireless communication channel (note paragraphs [0028]-[0029], configurator, i.e. client device, reads client device, i.e. server device, identity key out of band using QR code or NFC link, i.e. devices must be in proximity).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secure connection with MAC signature advertisements of Birgisson and the out of band key reception using proximity methods of Benoit. It would have been obvious because a simple substitution of one known method (proximity based out of band key transmission, e.g. QR code or NFC, of Benoit) for another (out of band key transmission using a cloud server of Birgisson) would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (Birgisson) where the key was received out of band using a method that requires proximity like a QR code or NFC (Benoit).


	For claim 20, the combination of Birgisson and Benoit teaches a server device (note paragraph [0022] of Birgisson, resource device, i.e. server device) for securing a wireless communication channel between a client device to be connected and the server device (note paragraph [0052] of Birgisson, process for establishing a secure wireless connection between client device and resource device, i.e. server device), the server device comprising a processor configured to (note paragraph [0078] of Birgisson, processor) repeatedly perform the steps of:
	generating a random value (note paragraphs [0033] and [0053] of Birgisson, resource device generates random number);
	calculating based on the random value and an identity key a message authentication code (note paragraphs [0033] and [0053] of Birgisson, resource device generates MAC signature using random number and private cryptographic key), the identity key being readable by the client device and in proximity of the server device out of band of the wireless communication channel (note paragraphs [0028]-[0029] of Benoit, configurator, i.e. client device, reads client device, i.e. server device, identity key out of band using QR code or NFC link, i.e. devices must be in proximity), the identity key enabling the client device to verify the message authentication code based on the random value and the identity key to thereby authenticate the server device (note paragraphs [0033] and [0043] of Birgisson, MAC signature is verified using random number and private cryptographic key); and
	broadcasting an advertising packet over the wireless communication channel, the advertising packet comprising the random value and the message authentication code calculated based on the random value and the identity key (note paragraph [0033] of Birgisson, broadcast advertisement includes random number and MAC digital signature of the random number using private cryptographic key).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secure connection with MAC signature advertisements of Birgisson and the out of band key reception using proximity methods of Benoit. It would have been obvious because a simple substitution of one known method (proximity based out of band key transmission, e.g. QR code or NFC, of Benoit) for another (out of band key transmission using a cloud server of Birgisson) would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (Birgisson) where the key was received out of band using a method that requires proximity like a QR code or NFC (Benoit).


10.	Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birgisson and Benoit as applied to claim 12 above, and further in view of Dooley.
	For claim 13, the combination of Birgisson and Benoit differs from the claimed invention in that they fail to teach:
	further comprising in response to receiving a connection request from the client device, sending a server certificate issued by the server device to the client device, the server certificate comprising a hash value of the identity key to bind the certificate to the server device from which the identity key is readable out of band.

	Dooley teaches:
	further comprising in response to receiving a connection request from the client device, sending a server certificate issued by the server device to the client device (note paragraph [0019], beacon sends a beacon certificate, i.e. server certificate, to the user device in response to a connection request), the server certificate comprising a hash value of the identity key to bind the certificate to the server device from which the identity key is readable out of band (note paragraph [0016], certificate contains a signature, i.e. hash, of the beacon public key, i.e. identity key, that binds the certificate to the beacon).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson and Benoit) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 14, the combination of Birgisson, Benoit and Dooley teaches claim 13, wherein the server certificate is cryptographically linked to a root certificate that is accessible by the client device (note paragraphs [0016]-[0017] of Dooley, beacon certificate is cryptographically linked to provider certificate, which is accessible to the user device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson and Benoit) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 15, the combination of Birgisson, Benoit and Dooley teaches claim 13, further comprising:
	calculating a hash of the identity key, a nonce received from the client device, and the random value (note paragraphs [0035], [0042]-[0043] of Birgisson, MAC signature, i.e. hash, is calculated using random data from client and resource devices and private cryptographic key); and
	calculating the signature for the hash based on the identity key (note paragraph [0043] of Birgisson, MAC signature is verified using random numbers and private cryptographic key) and verified by the server certificate (note paragraph [0021] of Dooley, signatures are verified using beacon certificate).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson and Benoit) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 16, the combination of Birgisson, Benoit and Dooley teaches claim 13, further comprising:
	calculating a signature of the server certificate; and in response to receiving the connection request from the client device, sending the signature to the client device (note paragraph [0021] of Dooley, signature is calculated using beacon private key and sent to the user device in response to a connection request).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson and Benoit) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 17, the combination of Birgisson, Benoit and Dooley teaches claim 16, wherein the signature is verified by the server certificate by using a private key to calculate the signature, the private key being verified by the server certificate (note paragraph [0021] of Dooley, signature is calculated using beacon private key; private key is verified by public key of beacon certificate).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson and Benoit) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 18, the combination of Birgisson, Benoit and Dooley teaches claim 17, wherein the server certificate comprises a public key, corresponding to the private key, for verifying the signature (note paragraphs [0016] and [0021] of Dooley, beacon certificate comprises beacon public key for verifying the signature).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson and Benoit) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 19, the combination of Birgisson, Benoit and Dooley teaches claim 12, wherein authenticating the server device comprises:
	receiving a server certificate from the server device issued by the server device (note paragraph [0019] of Dooley, user device receives beacon certificate) and a signature calculated by the server device based on the identity key and verified by the server certificate (note paragraph [0021] of Dooley, user device receives signature based on beacon key and verified by beacon certificate);
	verifying the server certificate against a root certificate (note paragraph [0020] of Dooley, beacon certificate is verified against provider certificate);
	verifying the signature against the server certificate (note paragraph [0021] of Dooley, signature is verified against beacon certificate); and
	upon verification of the signature, securing the wireless communication channel with the server device (note paragraph [0022] of Dooley, upon verification, future communication is safe; and paragraphs [0034] and [0045] of Birgisson, once device is verified, key derivation function is used with private cryptographic key to generate session key for secure wireless communication channel).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson and Benoit) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


11.	Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birgisson and Benoit as applied to claim 12 above, and further in view of Bolotin et al. (U.S. Patent Application Publication 2018/0357406; hereafter “Bolotin”).
	For claim 1, Birgisson teaches a data storage device comprising a data path, a data store and an access controller (note paragraph [0078], processor and memory), wherein:
	the data store is configured to store an identity key (note paragraphs [0025] and [0027], resource device stores private cryptographic key);
	the access controller is configured to:
		repeatedly broadcast (note paragraph [0071], additional advertising broadcasts may occur) advertising packets over a wireless communication channel different from the data channel, each advertising packet comprising a random value and a message authentication code calculated based on the random value and the identity key (note paragraph [0033], broadcast advertisement includes random number and MAC digital signature of the random number using private cryptographic key); and
	the identity key is readable by a device to be connected out of band of the data channel and the communication channel (note paragraph [0027], client device may receive private cryptographic key from additional device, e.g. cloud server; this is “out of band” from wireless network 122 between client device and resource device), the identity key configured to enable the device to be connected to verify the message authentication code based on the random value and the identity key to thereby authenticate the data storage device (note paragraphs [0033] and [0043], MAC signature is verified using random number and private cryptographic key).

	Birgisson differs from the claimed invention in that they fail to teach:
	the identity key is readable by a device to be connected and in proximity of the data storage device out of band of the data channel and the communication channel

	Benoit teaches:
	the identity key being readable by the client device and in proximity of the server device out of band of the wireless communication channel (note paragraphs [0028]-[0029], configurator, i.e. client device, reads client device, i.e. server device, identity key out of band using QR code or NFC link, i.e. devices must be in proximity).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secure connection with MAC signature advertisements of Birgisson and the out of band key reception using proximity methods of Benoit. It would have been obvious because a simple substitution of one known method (proximity based out of band key transmission, e.g. QR code or NFC, of Benoit) for another (out of band key transmission using a cloud server of Birgisson) would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (Birgisson) where the key was received out of band using a method that requires proximity like a QR code or NFC (Benoit).

	The combination of Birgisson and Benoit differs from the claimed invention in that they fail to teach:
	the data path comprises:
		a data port configured to transmit data between a host computer system and the data storage device over a data channel, wherein the data storage device is configured to register with the host computer system as a block data storage device;
		a non-volatile storage medium configured to store encrypted user content data; and
		a cryptography engine connected between the data port and the storage medium and configured to use a cryptographic key to decrypt the encrypted user content data stored on the storage medium in response to a request from the host computer system;

	Bolotin teaches:
	the data path comprises:
		a data port configured to transmit data between a host computer system and the data storage device over a data channel (note paragraph [0060], external communication channel 102 exchanges data with host), wherein the data storage device is configured to register with the host computer system as a block data storage device (note paragraphs [0047] and [0061], device may be a USB hard drive);
		a non-volatile storage medium configured to store encrypted user content data (note paragraph [0057], storage subsystem 106 includes storage media for encrypted user content); and
		a cryptography engine connected between the data port and the storage medium (note paragraph [0062], encryption engine 110) and configured to use a cryptographic key to decrypt the encrypted user content data stored on the storage medium in response to a request from the host computer system (note paragraphs [0062]-[0063], encryption engine uses encryption key to encrypt/decrypt user content on the fly);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson and Benoit  and self-encrypting storage device of Bolotin. It would have been obvious because a simple substitution of one known method (self-encrypting storage drive of Bolotin) for another (resource device of Birgisson) would yield the predictable results of securing wireless communication between a user mobile device and a resource device (Birgisson) where the resource device is a self-encrypting storage drive (Bolotin).


	For claim 6, the combination of Birgisson, Benoit and Bolotin teaches claim 1, wherein: each advertising packet further comprises a service identifier of the data storage device (note paragraph [0032] of Birgisson, advertisement data includes ephemeral identifier); and the message authentication code is calculated based on the random value, the identity key and the service identifier (note paragraph [0033] of Birgisson, MAC signature is calculated with private cryptographic key and includes advertisement data including random number and identifier).

	For claim 7, the combination of Birgisson, Benoit and Bolotin teaches claim 1, wherein the access controller is further configured to:
	receive through the wireless communication channel from the device to be connected, a first nonce value (note paragraph [0034] of Birgisson, resource device receives random data 202 from client device);
	generate a second nonce value (note paragraph [0034] of Birgisson, resource device generates random data 201);
	broadcast through the wireless communication channel, the second nonce value (note paragraph [0034] of Birgisson, resource device sends random data 201 to client device);
	derive a cryptographic key from the identity key, the first nonce value and the second nonce value using a key-derivation function (note paragraph [0045] of Birgisson, session key is generated using private cryptographic key and random data 201 and 202); and
	secure the wireless communication channel with the device to be connected using the cryptographic key (note paragraph [0046] of Birgisson, session key is used to secure communication).

	For claim 8, the combination of Birgisson, Benoit and Bolotin teaches claim 1, wherein the communication channel is Bluetooth Low Energy (note paragraphs [0021] and [0033] of Birgisson, Bluetooth Low Energy).

	For claim 9, the combination of Birgisson, Benoit and Bolotin teaches claim 1, wherein the identity key is readable by the device to be connected by means of a quick response (QR) code affixed to the data storage device or by means of a near field communication (NFC) tag integrated in the data storage device (note paragraphs [0028]-[0029] of Benoit, configurator, i.e. client device, reads client device, i.e. server device, identity key out of band using QR code or NFC link).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secure connection with MAC signature advertisements of Birgisson and the out of band key reception using proximity methods of Benoit. It would have been obvious because a simple substitution of one known method (proximity based out of band key transmission, e.g. QR code or NFC, of Benoit) for another (out of band key transmission using a cloud server of Birgisson) would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (Birgisson) where the key was received out of band using a method that requires proximity like a QR code or NFC (Benoit).


12.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birgisson, Benoit and Bolotin as applied to claim 1 above, and further in view of Dooley.
	For claim 2, the combination of Birgisson, Benoit and Bolotin differs from the claimed invention in that they fail to teach:
	the data store is further configured to store a data storage device certificate that is configured to be cryptographically linked to a root certificate that is accessible by the device to be connected; and
	the access controller is further configured to:
		calculate a signature verified by the data storage device certificate; and 
		send the data storage device certificate and the signature to the device to be connected to enable the device to be connected to authenticate the data storage device.

	Dooley teaches:
	the data store is further configured to store a data storage device certificate that is configured to be cryptographically linked to a root certificate that is accessible by the device to be connected (note paragraphs [0016]-[0017], beacon certificate is cryptographically linked to provider certificate, which is accessible to the user device); and
	the access controller is further configured to:
		calculate a signature verified by the data storage device certificate (note paragraph [0021], signature is calculated using beacon private key); and 
		send the data storage device certificate (note paragraph [0019], beacon certificate is sent to the user device) and the signature to the device to be connected to enable the device to be connected to authenticate the data storage device (note paragraph [0021], signature is sent to the user device in response to a connection request).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson, Benoit and Bolotin and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson, Benoit and Bolotin) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 3, the combination of Birgisson, Benoit, Bolotin and Dooley teaches claim 2, wherein the certificate comprises a hash value of the identity key to bind the certificate to the data storage device (note paragraph [0016] of Dooley, certificate contains a signature, i.e. hash, of the beacon public key, i.e. identity key, that binds the certificate to the beacon) from which the identity key is readable out of band (note paragraphs [0028]-[0029] of Benoit, configurator, i.e. client device, reads client device, i.e. server device, identity key out of band using QR code or NFC link).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson, Benoit and Bolotin and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson, Benoit and Bolotin) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


	For claim 4, the combination of Birgisson, Benoit, Bolotin and Dooley teaches claim 2, wherein: the root certificate is accessible by the device to be connected through an application installed on the device to be connected from an authenticated provider cryptographically associated with the root certificate (note paragraphs [0016]-[0017] of Dooley, beacon certificate is cryptographically linked to provider certificate, which is accessible to the user device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson, Benoit and Bolotin and the provider certificates used to authenticate beacon certificates used to sign beacon messages of Dooley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of an advertisement broadcast with MAC signatures of a random number decrypted with a key received out of band (the combination of Birgisson, Benoit and Bolotin) were the signature is authenticated using a certificate verified by a known and trusted provider certificate (Dooley).


13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Birgisson, Benoit and Bolotin as applied to claim 1 above, and further in view of Ginzboorg et al. (U.S. Patent Application Publication 2015/0163667; hereafter “Ginzboorg”).
	For claim 5, the combination of Birgisson, Benoit and Bolotin differs from the claimed invention in that they fail to teach:
	wherein the advertising address of the broadcast advertising packets is selected uniformly at random.

	Ginzboorg teaches:
	wherein the advertising address of the broadcast advertising packets is selected uniformly at random (note paragraph [0050], MAC address is chosen uniformly at random).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Birgisson, Benoit and Bolotin and uniformly random MAC address of Ginzboorg. One of ordinary skill would have been motivated to combine Birgisson, Benoit, Bolotin and Ginzboorg because uniformly randomizing the MAC address would make tracking the wireless network node based on frame sequence difficult and thus improve security (note paragraphs [0044]-[0045] of Ginzboorg).


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Montemurro et al. (U.S. Patent Application Publication 2021/0219353) teaches an Out of Band key transfer (note paragraph [0067]) and a broadcast including a hash of the key (note paragraph [0070]).

Duo et al. (U.S. Patent Application Publication 2020/0344599) teaches a Bluetooth advertisement with an encrypted UUID (note paragraph [0038]) and a security key sent Out of Band (note paragraph [0061]). 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438